                                 UNITED STATES DISTRICT COURT                              JS-6
                                CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.           CV 19-10377 FMO (MAAx)                                Date   December 26, 2019
 Title              Jose Torres v. Consolidated Disposal Service, LLC




 Present: The Honorable             Fernando M. Olguin, United States District Judge
                Cheryl Wynn                                  None                          None
                Deputy Clerk                      Court Reporter / Recorder              Tape No.
                Attorney Present for Plaintiff:                   Attorney Present for Defendant:
                        None Present                                      None Present
 Proceedings:                (In Chambers) Order Remanding Action

       On November 6, 2019, plaintiff filed a Complaint in the Los Angeles County Superior Court
against Consolidated Disposal Service, L.L.C. (“Consolidated”) and Republic Services, Inc.
(“Republic”). (See Notice of Removal (“NOR”) at ¶ 1). On December 6, 2019, defendants
removed that action on diversity jurisdiction grounds pursuant to 28 U.S.C. § 1332. (See id. at
¶ 1).1

       “Federal courts are courts of limited jurisdiction. They possess only that power authorized
by Constitution and statute[.]” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377, 114
S.Ct. 1673, 1675 (1994). The courts are presumed to lack jurisdiction unless the contrary
appears affirmatively from the record. See DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 342 n.
3, 126 S.Ct. 1854, 1861 (2006). Federal courts have a duty to examine jurisdiction sua sponte
before proceeding to the merits of a case, see Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574,
583, 119 S.Ct. 1563, 1569 (1999), “even in the absence of a challenge from any party.” Arbaugh
v. Y&H Corp., 546 U.S. 500, 514, 126 S.Ct. 1235, 1244 (2006).

       “The right of removal is entirely a creature of statute and a suit commenced in a state court
must remain there until cause is shown for its transfer under some act of Congress.” Syngenta
Crop Protection, Inc. v. Henson, 537 U.S. 28, 32, 123 S.Ct. 366, 369 (2002) (internal quotation
marks omitted). Where Congress has acted to create a right of removal, those statutes, unless
otherwise stated, are strictly construed against removal jurisdiction.2 See id. Unless otherwise
expressly provided by Congress, “any civil action brought in a State court of which the district
courts of the United States have original jurisdiction, may be removed by the defendant or the
defendants, to the district court[.]” 28 U.S.C. § 1441(a); see Dennis v. Hart, 724 F.3d 1249, 1252


         1
             The NOR includes two paragraphs with the number “1” on page 1.
         2
         For example, an “antiremoval presumption” does not exist in cases removed pursuant
to the Class Action Fairness Act (“CAFA”), 28 U.S.C. § 1332(d). See Dart Cherokee Basin
Operating Co., LLC v. Owens, 135 S.Ct. 547, 554 (2014).
CV-90 (06/04)                                CIVIL MINUTES - GENERAL                                Page 1 of 3
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.         CV 19-10377 FMO (MAAx)                             Date    December 26, 2019
 Title            Jose Torres v. Consolidated Disposal Service, LLC

(9th Cir. 2013) (same). A removing defendant bears the burden of establishing that removal is
proper. See Abrego Abrego v. The Dow Chem. Co., 443 F.3d 676, 684 (9th Cir. 2006) (per
curiam) (noting the “longstanding, near-canonical rule that the burden on removal rests with the
removing defendant”); Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (“The strong
presumption against removal jurisdiction means that the defendant always has the burden of
establishing that removal is proper.”) (internal quotation marks omitted). Moreover, if there is any
doubt regarding the existence of subject matter jurisdiction, the court must resolve those doubts
in favor of remanding the action to state court. See Gaus, 980 F.2d at 566 (“Federal jurisdiction
must be rejected if there is any doubt as to the right of removal in the first instance.”).

        “Under the plain terms of § 1441(a), in order properly to remove [an] action pursuant to that
provision, [the removing defendant] must demonstrate that original subject-matter jurisdiction lies
in the federal courts.” Syngenta Crop Protection, 537 U.S. at 33, 123 S.Ct. at 370. Failure to do
so requires that the case be remanded, as “[s]ubject matter jurisdiction may not be waived, and.
. . the district court must remand if it lacks jurisdiction.” Kelton Arms Condo. Owners Ass’n, Inc.
v. Homestead Ins. Co., 346 F.3d 1190, 1192 (9th Cir. 2003). Indeed, “[i]f at any time before final
judgment it appears that the district court lacks subject matter jurisdiction, the case shall be
remanded.” 28 U.S.C. § 1447(c); see Emrich v. Touche Ross & Co., 846 F.2d 1190, 1194 n. 2
(9th Cir. 1988) (“It is elementary that the subject matter jurisdiction of the district court is not a
waivable matter and may be raised at anytime by one of the parties, by motion or in the
responsive pleadings, or sua sponte by the trial or reviewing court.”); Washington v. United Parcel
Serv., Inc., 2009 WL 1519894, *1 (C.D. Cal. 2009) (a district court may remand an action where
the court finds that it lacks subject matter jurisdiction either by motion or sua sponte).

        The court’s review of the NOR and the attached state court Complaint makes clear that this
court does not have subject matter jurisdiction over the instant matter. See 28 U.S.C. § 1441(a);
Caterpillar, Inc. v. Williams, 482 U.S. 386, 392, 107 S.Ct. 2425, 2429 (1987) (“Only state-court
actions that originally could have been filed in federal court may be removed to federal court by
the defendant.”) (footnote omitted). In other words, plaintiff could not have originally brought this
action in federal court, as plaintiff does not competently allege facts supplying diversity
jurisdiction.3 See 28 U.S.C. § 1332(a). 4

        When federal subject matter jurisdiction is predicated on diversity of citizenship pursuant
to 28 U.S.C. 1332(a), complete diversity must exist between the opposing parties. See Caterpillar
Inc. v. Lewis, 519 U.S. 61, 68, 117 S.Ct. 467, 472 (1996) (stating that the diversity jurisdiction
statute “applies only to cases in which the citizenship of each plaintiff is diverse from the


         3
             Defendants seek only to invoke the court’s diversity jurisdiction. (See Dkt. 1, NOR).
         4
           In relevant part, 28 U.S.C. § 1332(a) provides that “district courts shall have original
jurisdiction of all civil actions where the matter in controversy exceeds the sum or value of
$75,000, exclusive of interest and costs, and is between . . . citizens of different States[.]”
CV-90 (06/04)                            CIVIL MINUTES - GENERAL                              Page 2 of 3
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 19-10377 FMO (MAAx)                               Date     December 26, 2019
 Title          Jose Torres v. Consolidated Disposal Service, LLC

citizenship of each defendant”). Defendants contend that complete diversity exists because
plaintiff is a citizen of California, (see NOR at ¶ 8), and defendants are citizens of Delaware and
Arizona. (Id. at ¶¶ 9-10).

        Consolidated is a limited liability company (“LLC”), (see id. at ¶ 9), and LLCs are treated
like partnerships rather than corporations for the purpose of determining citizenship. An LLC is
deemed “a citizen of every state of which its owners/members are citizens.” Johnson v. Columbia
Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006); see Grupo Dataflux v. Atlas Global
Grp., L.P., 541 U.S. 567, 569, 124 S.Ct. 1920, 1923 (2004) (“[A] partnership . . . is a citizen of
each State or foreign country of which any of its partners is a citizen.”). “There is no such thing
as ‘a [state name] limited partnership’ for purposes of . . . diversity jurisdiction. There are only
partners, each of which has one or more citizenships.” Hart v. Terminex Int’l, 336 F.3d 541, 544
(7th Cir. 2003) (internal quotation marks omitted). Moreover, “[a]n LLC’s principal place of
business [or] state of organization is irrelevant” for purposes of diversity jurisdiction. See
Buschman v. Anesthesia Business Consultants LLC, 42 F.Supp.3d 1244, 1248 (N.D. Cal. 2014);
Tele Munchen Fernseh GMBH & Co Produktionsgesellschaft v. Alliance Atlantis Int’l Distribution,
LLC, 2013 WL 6055328, *4 (C.D. Cal. 2013) (“As a limited liability company, [defendant]’s
principal place of business is irrelevant for purposes of diversity jurisdiction.”). If a member of an
LLC is a corporation, then the state of that member’s incorporation and its principal place of
business must be shown.

         Defendants have failed to set forth Consolidated’s proper citizenship and that of its
members. (See, generally, Dkt. 1, NOR). In short, they have failed to show that complete
diversity of the parties exists. Given that any doubt regarding the existence of subject matter
jurisdiction must be resolved in favor of remanding the action to state court, see Gaus, 980 F.2d
at 566, the court is not persuaded, under the circumstances here, that defendants have met their
burden. Therefore, there is no basis for diversity jurisdiction.

     This order is not intended for publication. Nor is it intended to be included in or
submitted to any online service such as Westlaw or Lexis.

         Based on the foregoing, IT IS ORDERED that:

       1. The above-captioned action shall be remanded to the Los Angeles County Superior
Court, 111 N. Hill Street, Los Angeles, CA 90012, for lack of subject matter jurisdiction pursuant
to 28 U.S.C. § 1447(c).

         2. The Clerk shall send a certified copy of this Order to the state court.

                                                       Initials of Preparer   cw



CV-90 (06/04)                           CIVIL MINUTES - GENERAL                               Page 3 of 3
